DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination and Amendments filed on 2/18/2021.
Claim(s) 7 is/are canceled.
Claim(s) 1, 3-5, 8-9, 11, and 13 is/are amended.
Claim(s) 1-6, 8-14 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 1/18/2021 and 9/20/2021 is/are being considered by the examiner. 
Claim Objections
Claim corrections have been approved. Objections have been removed.
Claim Rejections - 35 USC § 112





Applicant's amendments filed 2/18/2021, hereafter referred to as Applicant' s amendments, to overcome 35 USC 112(a) rejections of the final rejection mailed 12/18/2020, hereafter referred to as the final rejection, have been approved. The rejections have been removed. 
Applicant's amendments to overcome 35 USC 112(b) rejections of the final rejection have been approved. The rejections have been removed. 
Applicant’s amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.










Claims 1-6, 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amended limitation, “providing…the confidence level…” is unclear. Applicant recites “a first confidence level” and a “second confidence level” previously in the claim, and thus it is unclear which confidence level is being provided. For the purposes of examination, the examiner is interpreting the scope of the limitation to be that whichever confidence level is set is that which is provided which appears to be consistent with Applicant’s specification (pg. 7, lines 1-6).
Claim 6 recites the limitation "the navigation map" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “the updated map”, instead. 
Claims 1-5, 8-14 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claim(s) 1-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated being anticipated by Shashua et al. (US 2019/0384294 A1), hereafter referred to as Shashu or, in the alternative, under 35 U.S.C. 103  as obvious over Shashua et al. (US 2019/0384294 A1) in view of Pfeifle (US 2020/0300638 A1).
The claims at issue could be considered to be anticipated by Shashu under their broadest reasonable interpretation (BRI), as described below. However, if the claims are construed as not having contingent limitations, the claims could nevertheless be considered obvious over Shashua in view of Pfeifle, as described below. 

Regarding claim 1, Shashua teaches a method for providing a map in a vehicle (“vehicle 1205”, Fig. 17, “FIG. 17 illustrates a navigation system for a vehicle, which may be used for autonomous navigation. For illustration, the vehicle is referenced as vehicle 1205. The vehicle shown in FIG. 17 may be any other vehicle disclosed herein, including, for example, vehicles 1210, 1215, 1220, and 1225, as well as vehicle 200 shown in other embodiments”, para. 00469), comprising: 
executing, by a vehicle processor (“processor 1715”, Fig. 17), a software application to control an operation (“navigational instructions for guiding the autonomous vehicle 200 as it traverses a road segment.”, see para. 0374 citation below) of the vehicle (“vehicle 1205”, Fig. 17)
(“In some embodiments, sparse map 800 may be stored on a storage device or a non-transitory computer-readable medium provided onboard vehicle 200 (e.g., a storage device included in a navigation system onboard vehicle 200). A processor (e.g., processing unit 110) provided on vehicle 200 may access sparse map 800 stored in the storage device or computer-readable medium provided onboard vehicle 200 in order to generate navigational instructions for guiding the autonomous vehicle 200 as it traverses a road segment”, para. 0374), 
(“storage device”, see para. 0470 citation below), an initial map (“sparse map 800”, Fig. 8)
(“FIG. 8 shows a sparse map 800 that vehicle 200 (which may be an autonomous vehicle) may access for providing autonomous vehicle navigation”, para. 0373, “Navigation system 1700 may include at least one processor 1715 configured to process data, such as GPS signals, map data from sparse map 800 (which may be stored on a storage device provided onboard vehicle 1205”, para. 0470), 
determining, by a vehicle receiver (“various sensors”, see para. 0438 citation below), position information (“data”, see para. 0438 citation below) of the vehicle or of other vehicles (“vehicles 1205-1225”, Fig. 12)
(“FIG. 18 is a flowchart showing an example process 1800 for processing vehicle navigation information for use in autonomous vehicle navigation. Process 1800 may be performed by server 1230 or processor 1715 included in a hub vehicle. In some embodiments, process 1800 may be used for aggregating vehicle navigation information to provide an autonomous vehicle road navigation model or to update the model. Process 1800 may include receiving navigation information from a plurality of vehicles (step 1805). For example, server 1230 may receive the navigation information from vehicles 1205-1225”, para. 0475, “As vehicles 1205-1225 travel on road segment 1200, navigation information collected (e.g., detected, sensed, or measured) by vehicles 1205-1225 may be transmitted to server 1230. In some embodiments, the navigation information may be associated with the common road segment 1200. The navigation information may include a trajectory associated with each of the vehicles 1205-1225 as each vehicle travels over road segment 1200. In some embodiments, the trajectory may be reconstructed based on data sensed by various sensors and devices provided on vehicle 1205…based on at least one of accelerometer data, speed data, landmarks data, road geometry or profile data, vehicle positioning data, and ego motion data”, para. 0438), 
(“navigation information”, see para. 0475 citation above) of the vehicle or of the other vehicles based on the position information,
updating, by the vehicle processor, the initial map to create an updated navigation map (“road model or sparse map may be continuously updated”, see para. 0456 citation below) by adjusting roads (“trajectories associated with a road segment”, see para. 0456 citation below) in the initial map based on the route information
(“sparse map 800 may include representations of a plurality of target trajectories 810 for guiding autonomous driving or navigation along a road segment. Such target trajectories may be stored as three-dimensional splines. The target trajectories stored in sparse map 800 may be determined based on two or more reconstructed trajectories of prior traversals of vehicles along a particular road segment”, para. 0379,
“The road model and/or sparse map may store trajectories associated with a road segment. These trajectories may be referred to as target trajectories, which are provided to autonomous vehicles for autonomous navigation. The target trajectories may be received from multiple vehicles, or may be generated based on actual trajectories or recommended trajectories (actual trajectories with some modifications) received from multiple vehicles. The target trajectories included in the road model or sparse map may be continuously updated (e.g., averaged) with new trajectories received from other vehicles”, para. 0456), 
setting, by the vehicle processor, a first confidence level (“accuracy”, see para. 0426 citation below) for the updated map when the roads in the initial map have been adjusted by the route information a first predetermined number of times (“multiple times” resulting in “a convergence criterion”, see para. 0426 citation below)
(“In some embodiments, multiple drives may be used to average the resulted model, and to increase its accuracy further. The same car may travel the same route multiple times, or multiple cars may send their collected model data to a central server. In any case, a matching procedure may be performed to identify overlapping models and to enable averaging in order to generate target trajectories. The constructed model (e.g., including the target trajectories) may be used for steering once a convergence criterion is met”, para. 0426), 
providing, by the vehicle processor, the confidence level to a plurality of software applications (“throttling system 220”, “braking system 230”, and “steering system 240”, Fig. 2F)
(“FIG. 19 is a flowchart showing an example process 1900 performed by a navigation system of a vehicle”, para. 0477, Process 1900 may be performed by processor 1715 included in navigation system 1700. “Process 1900 may include receiving from the server an autonomous vehicle road navigation model or a portion of the model (step 1920). For example, processor 1715 may receive the autonomous vehicle road navigation model or a portion of the model from server 1230. The model or the portion of the model may include at least one update to the model based on the navigation information transmitted from vehicle 1205. Processor 1715 may update an existing model provided in navigation system 1700 of vehicle 1205. Process 1900 may include causing at least one navigational maneuver by the vehicle based on the autonomous vehicle road navigation model (step 1925). For example, processor 1715 may cause vehicle 1205 to steer, make a turn, change lanes, accelerate, brake, stop, etc. Processor 1715 may send signals to at least one of throttling system 220, braking system 230, and steering system 240 to cause vehicle 1205 to perform the navigational maneuver”, para. 0478),
determining, by each of the plurality of software applications, to use the updated map in a first manner (“steer, make a turn, change lanes, accelerate, brake, stop”, see para. 0478 citation above) to control the operation of the vehicle when the first confidence level is set. 

setting, by the vehicle processor, a second confidence level for the updated map when the roads in the initial map have been adjusted by the route information a second predetermined number of times, wherein the second predetermined number of times is less than the first predetermined number of times, and the second confidence level is less than the first confidence level, and
determining, by each of the software applications, to use the updated map in a second manner to control the operation of the vehicle when the second confidence level is set, under their BRI are not required to be performed by the claim.
Both “setting” and both “determining” steps in the method claim are contingent on the condition precedent of the initial map being adjusted “a first predetermined number of times” or “a second predetermined number of times”. If the initial map is adjusted “a first predetermined number of times”, the first “setting” step and the first “determining” step are performed. Rather, if the initial map is adjusted “a second predetermined number of times”, the second “setting” step and the second “determining” step are performed. In other words, the claim as written covers at least two methods, one in which after the initial map is updated, a first confidence level is set and provided to software applications, and the updated map is used in a first manner when said first confidence level is set, and a second in which after the initial map is updated, a second confidence level is set and provided to software applications, and the updated map is used in a second manner when said second confidence level is set.
Further, Applicant’s specification appears to describe these at least two methods, pg. 7, lines 1-6, “If an application, for example a vehicle-to-X application, then requests a map for a specific region, this application receives both the initial map and the updated map. Each time the vehicle 10 drives along the road 20, a measure of confidence of the updated map is increased and this measure of confidence is also transferred to the relevant application. The application can then decide itself whether it trusts the 

However, regarding the above, Pfeifle teaches a method for providing a map in a vehicle (“vehicle”, “FIG. 4b is a block diagram of an exemplary embodiment of a navigation device 400 according to the second and third aspects of the invention. For instance, the navigation device 400 is or forms a part (e.g. as a module) of…a navigation device of a vehicle”, para. 0119), comprising: 
setting, by a vehicle processor (“processor 401”, Fig. 4b), a second confidence level (“lower accuracy”, see para. 0036 citation below) for an updated map (“map 1129”, Fig. 2c), wherein the second confidence level is less than a first confidence level (accuracy of “maps with a higher level of detail”, see para. 0138 citation below),
(“FIG. 5 is a flow chart 600 illustrating an exemplary embodiment of a method according to the second aspect of the invention. The actions of flow chart 600 may be performed by navigation device 400”, para. 0129, “The route is computed at least partially based on the routing request and the navigation database 100, wherein the route includes the position associated with the first gateway G1 (action 603)”, para. 0133, “FIG. 6 is a schematic illustration of a computed route 700”, para. 0137, “In certain embodiments of the second aspect of the invention, the first portion 703 of route 700 may be computed based on the second navigation data set 121 representing map M121 of geographic region R121 (i.e. a map with a high(er) level of detail of the starting region); and the last portion 706 of route 700 may be computed based on the fourth navigation data set 122 representing map M122 of geographic region R122 (i.e. a map with a high(er) level of detail of the destination region). The second and third portions 704 and 705 of route 700 may then be computed based on the first and third navigation data sets 111 and 112 representing maps 111 and 112 of geographic region R111 and 112 (i.e. maps with a low(er) level of detail)”, para. 0138, “Alternatively or additionally, the level of detail of a map (e.g. the map represented by the first navigation data set) may be understood to be lower than the level of detail of another map (e.g. the map represented by the second navigation data set) if the map has a larger scale (e.g. a larger map scale) and/or a lower accuracy (e.g. the navigation data set representing the map has a lower data accuracy) and/or a lower resolution (e.g. the navigation data set representing the map has a lower data resolution) and/or a lower density (e.g. the navigation data set representing the map has a lower data density) than the other map”, para. 0036), and
determining, to use the updated map in a second manner to control the operation of the vehicle when the second confidence level is set (“Subsequently, the computed route is provided (action 604). For example, the computed route is provided by processor 401 of navigation device 400 for navigating along the computed route”, para. 0133, “The present invention thus allows to switch easily between maps of different and/or at least partially overlapping geographic having different level of details when computing a route, for example between maps with a low(er) level of detail (e.g. standard definition SD maps such as Advanced Driver Assistance maps) and maps with a high(er) level of detail (e.g. high definition (HD) maps such as Advanced Driver Assistance HD maps). This may be used to reduce the bandwidth required for navigation data updates and/or for communicating navigation data. Alternatively or additionally, this may be used for efficiently computing routes by computing one or more portions of the route based on maps with a higher level of details and one or more portions of the route based on maps with a lower level of detail”, para. 0139).

All of the components are known in Shashua and Pfeifle. Both teach methods for providing a map in a vehicle. Shashua teaches updating an initial map, setting a confidence level after the initial map has been adjusted a predetermined number of times, and using the updated map in a manner to control the vehicle. Pfeifle teaches setting a first confidence level for a map with a “higher level of detail” and a 

Regarding claim 2, Shashua teaches wherein the initial map is stored, by the vehicle process in the vehicle data memory, during manufacture of the vehicle (“vehicle 200 may be equipped”, see para. 0277 citation below)
(“In some embodiments, system 100 may be included on a vehicle 200, as shown in FIG. 2A. For example, vehicle 200 may be equipped with a processing unit 110 and any of the other components of system 100, as described above relative to FIG. 1.”, para. 0277, wherein the “system 100 may include…one or more memory units 140, 150”, para. 0263, wherein the “memory units 140, 150” store the “map data”, see rejection of claim 1 and Fig. 1-2).

Regarding claim 3, Shashua teaches wherein, until route information has been determined by the vehicle processor, the vehicle processor uses the initial map (the “sparse map” may be used by the “vehicle 200” prior to the “sparse map” being updated, “an autonomous vehicle may include a vehicle body and a processor configured to receive data included in a sparse map and generate navigational instructions for navigating the vehicle along a road segment based on the data in the sparse map”, para. 0372). 

Regarding claim 4, Shashua teaches wherein, after route information has been determined by the vehicle processor, the vehicle processor uses the initial map and the route information (“The server may continuously or periodically update the model when receiving new data from the vehicles. For example, the server may process the new data to evaluate whether it includes information that should trigger an updated, or creation of new data on the server. The server may distribute the updated model or the updates to the vehicles for providing autonomous vehicle navigation…The server may use one or more criteria for determining whether new data received from the vehicles should trigger an update to the model or trigger creation of new data”, para. 0429-0430, wherein Shashua teaches determining whether an update should be triggered or not triggered, thus Shashua teaches using the “sparse map” without being updated after receiving new data).

Regarding claim 5, Shashua teaches wherein, after route information has been determined by the vehicle processor, the vehicle processor uses the initial map or a portion of the initial map (“The server may continuously or periodically update the model when receiving new data from the vehicles. For example, the server may process the new data to evaluate whether it includes information that should trigger an updated, or creation of new data on the server. The server may distribute the updated model or the updates to the vehicles for providing autonomous vehicle navigation…The server may use one or more criteria for determining whether new data received from the vehicles should trigger an update to the model or trigger creation of new data”, para. 0429-0430, wherein Shashua teaches determining whether an update should be triggered or not triggered, thus Shashua teaches using the “sparse map” without being updated after receiving new data).

Regarding claim 6, Shashua teaches wherein, after route information has been determined by the vehicle processor, the updated map includes the route information or a map compiled based on the route information, or includes a region thereof (see rejection to claim 1, the “updated” “sparse map” is based on the “navigation information” after it’s determined).

Regarding claim 8, Shashua teaches wherein the updated map is subdivided into regions (“road segment”, see rejection to claim 1) by the vehicle processor, to each of which a measure of confidence is assigned, which is increased during each of a plurality of updates (this limitation is taught in the rejection to claim 1, the “accuracy” of the road model is increased as more vehicles travel along the road segment, para. 0426).

Regarding claim 9, Shashua teaches wherein the vehicle processor uses the updated map if and inasmuch as an updated map is available (this limitation is taught by citations discussed in the rejection to claim 1, wherein the “vehicle 1205 utilizes the “sparse map” as it exists, and updates as trajectories become available, para. 0379 and 0456)
(see also, “the disclosed systems and methods may use a sparse map for autonomous vehicle navigation. For example, the sparse map may provide sufficient information for navigation without requiring excessive data storage or data transfer rates. As discussed below in further detail, a vehicle (which may be an autonomous vehicle) may use the sparse map to navigate one or more roads”, para. 0368).

Regarding claim 10, Shashua teaches wherein the initial map is marked as unconfirmed by the vehicle processor, or is assigned a low measure of confidence by the vehicle processor
(“In some embodiments, multiple autonomous vehicles travelling on a road segment may communicate with a server. The vehicles (or clients) may generate a curve describing its drive (e.g., through ego motion integration) in an arbitrary coordinate frame. The vehicles may detect landmarks and locate them in the same frame. The vehicles may upload the curve and the landmarks to the server. The server may collect data from vehicles over multiple drives, and generate a unified road model…The server may continuously or periodically update the model when receiving new data from the vehicles. For example, the server may process the new data to evaluate whether it includes information that should trigger an updated, or creation of new data on the server…The server may use one or more criteria for determining whether new data received from the vehicles should trigger an update to the model or trigger creation of new data…As another example, when the new data indicates that a road segment has been closed, and when this has been corroborated by data received from other vehicles, the server may determine that the new data should trigger an update to the model.”, para. 0429-0430, wherein portions of the “road segments” which have been “closed” are considered “unconfirmed” segments of the model, since the server triggers a request to update the model with the “new data” since these portions of the road segments are no longer valid since the data requires an update, see para. 0429-0430 citation above).

Regarding claim 11, Shashua teaches wherein, if the updated map has been compiled for a predetermined region (“road segment 1220”, Fig. 16) of the initial map, the predetermined region of the initial map is not used by the vehicle processor (“Server 1230 may generate the autonomous vehicle road navigation model or a portion of the model (e.g., an updated portion) based on a plurality of trajectories determined based on the crowd sourced navigation data. Server 1230 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 1205-1225 traveling on road segment 1200 or any other autonomous vehicles that travel on road segment at a later time for updating an existing autonomous vehicle road navigation model provided in a navigation system of the vehicles”, para. 0441, wherein after the model has been updated for a “road segment”, it may not be used by the vehicle as it will not be transmitted to the vehicle until “a later time”, para. 0441).

Regarding claim 13, Shashua teaches wherein the vehicle processor uses the updated map if and inasmuch as an updated navigation map is available (this limitation is taught by citations discussed in the rejection to claim 1, wherein the “vehicle 1205 utilizes the “sparse map” as it exists, and updates as trajectories become available, para. 0379 and 0456)
(see also, “the disclosed systems and methods may use a sparse map for autonomous vehicle navigation. For example, the sparse map may provide sufficient information for navigation without requiring excessive data storage or data transfer rates. As discussed below in further detail, a vehicle (which may be an autonomous vehicle) may use the sparse map to navigate one or more roads”, para. 0368).

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashua et al. (US 2019/0384294 A1), in view of Ma et al. (US 2013/0103293 A1), hereafter referred to as Ma.
Regarding 12, Shashua teaches the “Sparse map 800 need not be stored locally with respect to a vehicle, however. In some embodiments, sparse map 800 may be stored on a storage device or computer-readable medium provided on a remote server that communicates with vehicle 200 or a device associated with vehicle 200.” (para. 0375), but does not explicitly teach wherein the initial map is a freely available map.
However, Ma teaches a navigation system incorporated in a vehicle and method of operation thereof (“a navigation system 100 with turn restriction mechanism in an embodiment of the present invention. The navigation system 100 includes a first device 102…the first device 102…can be incorporated with a vehicle”, para. 0030-0031), comprising:
executing, by a vehicle processor (“first device 102”, Fig. 7), a software application (“first software 726”, Fig. 7) that utilizes a navigation map (“trace supported map 602”, Fig. 6) to control operation of a vehicle (“vehicle”, para. 0031) 
(“Referring now to FIG. 6, therein is shown an example of the navigation system 100 generating a trace supported map 602 from the default map 202.”, para. 0060, “Referring now to FIG. 1, therein is shown a navigation system 100 with turn restriction mechanism in an embodiment of the present invention. The navigation system 100 includes a first device 102, such as a client or a server, connected to a second device 106, such as a client or server, with a communication path 104, such as a wireless or wired network.”, para. 0030, “The first device 102 can be a standalone device, or can be incorporated with a vehicle”, para. 0031, “The first device 102 can include a first control unit 712, a first storage unit 714, a first communication unit 716, a first user interface 718, and a location unit 720.”, para. 0067, “The first storage unit 714 can store the first software 726. The first storage unit 714 can also store the relevant information, such as advertisements, points of interest (POI), navigation routing entries, or any combination thereof.”, para. 0074),
storing, by the vehicle processor in a vehicle data memory (“first storage unit 714”, Fig. 7), an initial map (“default map 202”, Fig. 6)
(“Referring now to FIG. 2, therein is shown a first example of a default map 202 displayed on a display interface 204 of the first device 102.”, para. 0039,),
updating the navigation map based on the initial map and route information (“travel activity record 408”, Fig. 6)
(“The trace supported map 602 is defined as a visual information of a geographic area augmented by the navigation system 100 based on the trace count 412. 
For example, the navigation system 100 can collect the travel activity record 408 with the plurality of the travel trace 410. The trace count 412 for traveling on the in-edge traffic 402 from point A to point E of the intersection 208 can represent 100 records of the travel trace 410. The trace count 412 for traveling from point E to point D on the out-edge traffic 404 can represent 50 records of the travel trace 410.
In contrast, the trace count 412 for traveling from point E to point B can represent 0 record of the travel trace 410. Based on the trace count 412, the navigation system 100 can determine that the turn restriction 206 of "no left turn" existing at the intersection 208. Subsequently, the navigation system 100 can augment the default map 202 to generate the trace supported map 602.”, para. 0060-0062),
and wherein the initial map is a freely available map (“The default map 202 can represent an Open Street Map (OSM).TM.. For example, OSM can represent a map data (OSM data) developed by a collaborative, open source project to develop free geographic data.”, para. 0039). 
All of the components are known in Shashua and Ma. Both Shashua and Ma teach methods for updating a navigation map in a vehicle (updated “sparse map” in Shashua and generated “trace supported map 602” in Ma). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shashua with the teachings Ma by utilizing the Open Street Map (OSM)™, as taught by Ma. The motivation for doing so would be to reduce cost by utilizing the “free geographic data” as taught by Ma (para. 0039) and to eliminate “the shortcomings of the default map 202 with OSM data”, as taught by Ma (para. 0142). 

Regarding 14, Shashua teaches the “Sparse map 800 need not be stored locally with respect to a vehicle, however. In some embodiments, sparse map 800 may be stored on a storage device or computer-readable medium provided on a remote server that communicates with vehicle 200 or a 
However, Ma teaches a navigation system incorporated in a vehicle and method of operation thereof (“a navigation system 100 with turn restriction mechanism in an embodiment of the present invention. The navigation system 100 includes a first device 102…the first device 102…can be incorporated with a vehicle”, para. 0030-0031), comprising:
executing, by a vehicle processor (“first device 102”, Fig. 7), a software application (“first software 726”, Fig. 7) that utilizes a navigation map (“trace supported map 602”, Fig. 6) to control operation of a vehicle (“vehicle”, para. 0031) 
(“Referring now to FIG. 6, therein is shown an example of the navigation system 100 generating a trace supported map 602 from the default map 202.”, para. 0060, “Referring now to FIG. 1, therein is shown a navigation system 100 with turn restriction mechanism in an embodiment of the present invention. The navigation system 100 includes a first device 102, such as a client or a server, connected to a second device 106, such as a client or server, with a communication path 104, such as a wireless or wired network.”, para. 0030, “The first device 102 can be a standalone device, or can be incorporated with a vehicle”, para. 0031, “The first device 102 can include a first control unit 712, a first storage unit 714, a first communication unit 716, a first user interface 718, and a location unit 720.”, para. 0067, “The first storage unit 714 can store the first software 726. The first storage unit 714 can also store the relevant information, such as advertisements, points of interest (POI), navigation routing entries, or any combination thereof.”, para. 0074),
storing, by the vehicle processor in a vehicle data memory (“first storage unit 714”, Fig. 7), an initial map (“default map 202”, Fig. 6)
(“Referring now to FIG. 2, therein is shown a first example of a default map 202 displayed on a display interface 204 of the first device 102.”, para. 0039,),
(“travel activity record 408”, Fig. 6)
(“The trace supported map 602 is defined as a visual information of a geographic area augmented by the navigation system 100 based on the trace count 412. 
For example, the navigation system 100 can collect the travel activity record 408 with the plurality of the travel trace 410. The trace count 412 for traveling on the in-edge traffic 402 from point A to point E of the intersection 208 can represent 100 records of the travel trace 410. The trace count 412 for traveling from point E to point D on the out-edge traffic 404 can represent 50 records of the travel trace 410.
In contrast, the trace count 412 for traveling from point E to point B can represent 0 record of the travel trace 410. Based on the trace count 412, the navigation system 100 can determine that the turn restriction 206 of "no left turn" existing at the intersection 208. Subsequently, the navigation system 100 can augment the default map 202 to generate the trace supported map 602.”, para. 0060-0062),
and wherein the initial map is a freely available map (“The default map 202 can represent an Open Street Map (OSM).TM.. For example, OSM can represent a map data (OSM data) developed by a collaborative, open source project to develop free geographic data.”, para. 0039). 
All of the components are known in Shashua and Ma. Both Shashua and Ma teach methods for updating a navigation map in a vehicle (updated “road sparse” in Shashua and generated “trace supported map 602” in Ma). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shashua with the teachings Ma by utilizing the Open Street Map (OSM)™, as taught by Ma. The motivation for doing so would be to reduce cost by utilizing the “free geographic data” as taught by Ma (para. 0039) and to eliminate “the shortcomings of the default map 202 with OSM data”, as taught by Ma (para. 0142). 
Response to Arguments
Applicant's arguments filed 2/18/2021 regarding the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant argues, pg. 7, 
“Shashua does not update the map, generate a confidence level and use the confidence level for a plurality of software applications in the manner described above. At best, Shashua merely updates maps based on crowd sourcing. Thus, claim 1 is patentable over the applied art”

The examiner disagrees with this assertion. As stated above in this Office action, Shashua teaches all of the limitations of claim 1. While Shashua may teach crowd sourcing using a plurality of vehicles and a central service, Shashua teaches “multiple drives may be used to average the resulted model, and to increase its accuracy further. The same car may travel the same route multiple times” (para. 0426).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665